Gordon, J.
(dissenting).— I am unable to concur with the majority in the disposition made of the motion to dismiss the appeal. The service of an answer in a case constitutes an appearance therein and entitles such answering defendant to notice of all subsequent applications. I do not think that the mere failure of a party to file his answer affords any reason for permitting the party upon whom it has been served to disregard it, but it would seem to logically follow from what is held by the majority that the service of an answer gives such answering defendant no standing in the action until the answer is actually filed. This, it seems to me, is contrary to the spirit of the practice act of March 15, 1893, and opposed to the express provisions of § 37 of that act (Laws, 1893, p. 417). That section is as follows:
“ Sec. 37. All pleadings in any civil action shall be filed with the clerk of the court, on or before the day when the case is called for trial, or the day when any application is made to the court for an order therein, and in case the moving party shall fail or neglect to cause the pleadings to be filed with the clerk of the court as above required, the adverse party may apply *642to the court, without notice, for an order on such moving party to file such pleadings forthwith, and for a failure to comply with such order the court may order the cause dismissed unless good cause is shown for granting an extension of time within which to file such pleadings.”
This act permits the summons in a cause to be issued by plaintiff's attorneys and the pleadings therein to be withheld from the public record until the contest actually comes before the court, thus enabling many controversies to be settled and adjusted after action is brought without the publicity attending the filing of the pleadings. It is, I think, substantially the New York practice act, and. similar acts prevail in Minnesota, North Dakota, South Dakota, and elsewhere. Section 416, Wait's New York Annotated Code, is as follows:
“The summons, and the several pleadings in an action, shall be filed with the clerk within ten days after the service thereof, respectively; or the adverse party, on proof of the omission, shall be entitled, without notice, to an order from a judge that the same be filed within a time to be specified in the order, or be deemed abandoned.”
Sec. 5335 of the Compiled Laws of Dakota, 1887, is an exact reproduction of §416, Wait’s Code. The statute in Minnesota requires the pleadings to be filed “on or before the second day of the term for which the cause is noticed.” Sec. 5220, Gen. Stat., Minnesota, 1894.
Sec. 37, supra, provides the remedy for a party who has been served with a pleading which is not thereafter filed. That remedy is to apply to the court for an order requiring the pleading to be filed, and noncompliance with such an order works an abandonment of the pleading.